Opinions of the United
2004 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


9-23-2004

USA v. Johnson
Precedential or Non-Precedential: Non-Precedential

Docket No. 03-1859




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2004

Recommended Citation
"USA v. Johnson" (2004). 2004 Decisions. Paper 334.
http://digitalcommons.law.villanova.edu/thirdcircuit_2004/334


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2004 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                    NOT PRECEDENTIAL

           UNITED STATES COURT OF APPEALS
                FOR THE THIRD CIRCUIT


                          No. 03-1859




               UNITED STATES OF AMERICA

                               v.

                        ERIC JOHNSON,
                  a/k/a DERRICK JOHNSON,
                   a/k/a JASON WILLIAMS

                                          Eric Johnson, Appellant




         On Appeal from the United States District Court
            for the Eastern District of Pennsylvania
                 D.C. Criminal No. 02-cr-00436
               (Honorable William H. Yohn, Jr.)


         Submitted Pursuant to Third Circuit LAR 34.1(a)
                      September 13, 2004

Before: SCIRICA, Chief Judge, ALITO and AM BRO, Circuit Judges

                   (Filed September 23, 2004)




                  OPINION OF THE COURT
SCIRICA, Chief Judge.

         A jury found defendant Eric Johnson guilty of possession of cocaine base with

intent to distribute, in violation of 21 U.S.C. § 841(a)(1) and (b)(1)(B) (Count One);

possession of and carrying a firearm in connection with the Count One drug trafficking

offense, in violation of 18 U.S.C. § 924(c)(1)(A)(I) (Count Two); and possession of a

firearm by a convicted felon, in violation of 18 U.S.C. § 922(g)(1) (Count Three). He

was sentenced to 164 months in prison, five years supervised release, a fine of $1,000,

and a special assessment of $300.

         In this appeal,1 Johnson challenges only his conviction on Count Three, contending

the felon-in-possession statute is an invalid exercise of the Commerce Clause. Johnson

acknowledges we have already ruled that this statutory provision passes constitutional

muster. See United States v. Singletary, 268 F.3d 196, 197 (3d Cir. 2001); United States

v. Gateward, 84 F.3d 670, 671-72 (3d Cir. 1996). Johnson wishes, however, to preserve

the issue should this Court en banc or the Supreme Court reverse the Singletary decision.

Because we are bound by Singletary, we will reject Johnson’s challenge.

         We will affirm the judgment of conviction and sentence.




   1
       We have appellate jurisdiction under 28 U.S.C. § 1291.

                                              2